Title: To George Washington from Jeremiah Jordan, Edmund Plowden, and Joshua Thomas, 23 March 1790
From: Jordan, Jeremiah,Plowden, Edmund,Thomas, Joshua
To: Washington, George



Sir,
Maryland St Marys County 23 March 1790

We hope we stand excused in recommending to Your Excellencys Notice Captain Henry Carbery, as nothing could induce us to do it, but a thorough conviction that he is not unworthy of it, and that he is well able to discharge with propriety the duties of any place he may be employed in.
We have known him from his early Youth, and we can truly say, that we never heard, or knew any thing, either in his public or private life (the unfortunate Affair of Philadelphia excepted) that he or his Friends need be ashamed of. The little patrimony left him by his Father, was sunk during the war, and his present

situation is such, that he stands much in need of some assistance to screen him against Want.
If, Sir, you should think proper to employ him, either in the Civil or Military Line (the latter we believe he would prefer) we can venture to say, that so far from disgracing, he would do Honour to the appointment. He is well qualified to serve as a Clerk in any of the Departments, where writing a good hand, and a competent knowledge of figures should be required—and we are certain, if employed, he will pay every attention to the Business he may be ingaged in.
Few men among us are better acquainted with the Creek, Chacktaw, Chickesaw, and Waybash Indians than Captn Carbery is, having not long since been in their Countries, and is personally known to many of their great men. His faithful unremitted Services during the War, and the Blood he has shed in his Countrys cause, we trust has not only obliterated his unfortunate conduct, but will restore him again, to the Favor and protection of his Country. We have now only to beg Your Excellencys excuse for troubling You with this Letter, and to assure You that we have the Honor to be, Your Excellencys Most Obedt Most humble Servants

Jeremiah Jordan
Jo. A. Thomas
Edmd Plowden

